Citation Nr: 0519043	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from January 19, 2000, through September 27, 2000, 50 percent 
disabling from September 28, 2000, through June 18, 2001, and 
70 percent disabling beginning September 1, 2001.

Entitlement to service connection for headaches and blurred 
vision on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  After granting service 
connection for PTSD in a May 2000 rating decision, a 30 
percent rating was assigned, effective January 19, 2000.  
Then, in an April 2002 rating decision, the RO increased the 
rating to 50 percent, effective September 28, 2000.  
Thereafter, the veteran received inpatient treatment for his 
PTSD and was awarded a temporary total rating on this basis 
from June 19, 2001, through August 2001.  After that, in an 
April 2003 rating decision the RO assigned a 70 percent 
rating, effective September 1, 2001.

The Board notes that although in his March 2001 VA Form 9, 
the veteran initially requested a videoconference hearing and 
then in his March 2002 VA Form 9 he requested a hearing 
before the Board at the RO, he later withdrew the request for 
a formal hearing at his informal conference in April 2003 
before a Decision Review Officer at the RO.  Nevertheless, a 
videoconference hearing was scheduled for July 2004.  The 
veteran did not appear at that hearing.  Therefore, the 
request for any type of formal hearing before the Board is 
considered withdrawn at this time.

In May 2005, the Board sent a letter to the veteran and his 
representative informing them that the Board was raising the 
issue of whether a timely appeal had been filed with respect 
to the issues of entitlement to a higher rating for PTSD and 
entitlement to service connection for headaches and blurred 
vision on a secondary basis.  The Board informed the veteran 
and his representative of the pertinent information and legal 
criteria.  In June 2005, the veteran's representative 
responded by indicating that the veteran did not intend to 
withdraw his appeal for a 100 percent rating for PTSD or 
service connection for headaches and blurred vision on a 
secondary basis.




FINDINGS OF FACT

1.  In November 1999, the RO mailed notification to the 
veteran of its October 1999 decision that denied service 
connection for headaches with blurred vision.

2.  In May 2000, the RO mailed notification to the veteran of 
its decision assigning the initial evaluation for PTSD.

3.  The veteran filed a timely notice of disagreement with 
respect to the issue of service connection for headaches with 
blurred vision and with respect to the initial evaluation for 
PTSD.

4.  In July 2000 the RO mailed a statement of the case 
regarding the initial evaluation assigned for PTSD.

5.  In August 2000 the RO mailed a statement of the case 
regarding the denial of service connection for headaches with 
blurred vision.

6.  The veteran submitted a timely substantive appeal with 
respect to each issue.

7.  In May 2003, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal with respect to 
all issues.


CONCLUSION OF LAW

The veteran's substantive appeal with respect to the issues 
of entitlement to a higher initial evaluation for PTSD and 
entitlement to service connection for headaches with blurred 
vision on a secondary basis is not timely.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2004).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing. 38 C.F.R. § 
20.204(b) (2004).

The record reflects that in November 1999, the RO mailed 
notification to the veteran of its October 1999 decision that 
denied service connection for headaches with blurred vision.  
In May 2000, the RO mailed notification to the veteran of its 
decision assigning the initial evaluation for PTSD.  
Thereafter, the veteran filed a timely notice of disagreement 
with respect to the issue of service connection for headaches 
with blurred vision and with respect to the initial 
evaluation for PTSD.  In July 2000 the RO mailed a statement 
of the case regarding the initial evaluation assigned for 
PTSD.  In August 2000 the RO mailed a statement of the case 
regarding the denial of service connection for headaches with 
blurred vision.  The veteran was informed that he must submit 
a Substantive Appeal within 60 days, or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, to perfect 
his appeal.  The veteran submitted a timely substantive 
appeal with respect to each issue.

Thereafter, in May 2003, the veteran filed a form entitled 
"Appeal Status Election Form" in which he stated that he 
was satisfied with the decision on his appeal with respect to 
all issues and that he wished to withdraw his appeal.

Then, in July 2003 the veteran's representative filed a 
statement indicating that the veteran wished to continue his 
appeal with respect to PTSD and headaches with blurred 
vision.  

The Board notes that VA's General Counsel has held that the 
Board has the authority to adjudicate or address in the first 
instance the question of timeliness of an appeal, and may 
dismiss an appeal when not timely perfected.  Under such 
circumstances, however, the General Counsel indicated that 
the claimant should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  VAOPGCPREC 9-99 (Aug. 
18, 1999).  To effectuate the aforementioned opinion of the 
General Counsel, the Secretary of Veterans Affairs issued 
amendments to 38 C.F.R. §§ 20.101 (Jurisdiction of the 
Board).  See 66 Fed. Reg. 53,339 (Oct. 22, 2001), codified at 
38 C.F.R. § 20.101 (effective November 1, 2001).  In this 
case, the RO has not addressed the issue of timeliness.  
However, the Board mailed a letter to the veteran, dated May 
11, 2005, which explained the appellate process as provided 
for in relevant laws and regulations, and notified him that 
he had 60 days to present evidence and/or argument showing 
that his substantive appeal was timely.  See 38 C.F.R. 
§ 20.101 (2004).  The veteran's representative filed a 
response to the May 11, 2005, letter; he essentially argued 
that the veteran did not intend to withdrew his appeal with 
respect to these issues.  Given the fact that the veteran's 
May 2003 withdrawal was unequivocal, as well as the fact that 
the expiration of the time period for filing a timely new 
substantive appeal had already expired as of May 2003 the 
Board finds that the veteran's May 2003 statement qualifies 
as a valid withdrawal of these issues under 38 C.F.R. § 
20.204 and that the July 2003 statement from the veteran does 
not qualify as a timely substantive appeal.  

Consequently, the Board does not have jurisdiction to review 
an appeal of the issues of entitlement to a higher initial 
evaluation for PTSD or service connection for headaches with 
blurred vision.


							(CONTINUED ON NEXT PAGE)




ORDER

The appeal for entitlement to a higher initial rating for 
PTSD is dismissed. 

The appeal for entitlement to service connection for 
headaches with blurred vision on a secondary basis is 
dismissed. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


